DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III, claims 1-7, 10, and 14-20 in the reply filed on September 16, 2022 is acknowledged.  Non-elected claims 8, 9, 11-13 and 21-23 have been withdrawn from further consideration.

Information Disclosure Statement
The information referred to in the IDS filed February 10, 2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said at least a port of said seat" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “a plurality of seat-tiling programs” in lines 2 and 3.  It is unclear what is intended to be represented by the limitation.  Similarly note claim 16.
Claim 16 recites the limitation “to provide user input to configured” in line 3.  The recitation is grammatically vague.
The remaining claims are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 14-19, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koerlin (20040094936).
Note a wheelchair comprising: a base (12); a plurality of wheels (14, 16) mounted on the base and adapted to support the base relative to a support surface; a seat (20, 68) for receiving a wheelchair occupant; a support assembly (18, 22) supporting the seat on the base assembly and allowing for movement of at least a portion of the seat, relative to the base, between an upright seat position, a fully-tilted seat position and a plurality of intermediate seat positions (see Figures 10a-13d) between the upright seat position and the fully-tilted seat position; a drive assembly (42) operable to drive the support assembly to selectively adjust a position of the at least a port of the seat relative to the base; a power source (electrical power) for powering the drive assembly; and a control unit (76) operable to cause the power source to power the drive assembly to vary the position of the seat relative to the base over time in programmatic fashion (see line 1-4, ¶ 0071).
Regarding claim 2, note the wheelchair is a tilt-in-space style wheelchair.  Note that tilting of the seat portion and the backrest portion as a unit.  See lines 10-13, ¶ 0049.
Regarding claim 3, note the seat comprises a seat portion (20) and a backrest portion (68).
Regarding claim 14, note the control unit is computerized (see lines 6-7, ¶ 0034) and is programmed to receive user inputs (at 208) for asynchronous control of a position of the seat relative to the base.  See lines 26-28 in ¶ 0058, and lines 1-3 and 7-10 in ¶ 0067.
Regarding claim 15, note the control unit is pre-configured with a plurality of seat-tilting programs (see line 8-9, ¶ 0034), and is configured to provide an interface (208) allowing a user to select at least one of the plurality of seat-tilting programs (see lines 26-32, ¶ 0058).
Regarding claim 16, note the control unit is pre-configured with a plurality of seat-tilting programs configurable according to user input (note the computer is programmable), and is configured to provide an interface (208) allowing a user to provide user input to configured at least one of the plurality of seat-tilting programs.
Regarding claim 17, note the control unit is configured to provide an interface (208) allowing a user to provide user input for parameters of a seat-tilting routine.  See lines 26-28 in ¶ 0058, and lines 1-3 and 7-10 in ¶ 0067.
Regarding claim 18, note the control unit is configured to provide an interface (208) allowing a user to provide user input as at least one of a seat angle and a duration of time at the seat angle.  See lines 26-28 in ¶ 0058, and lines 1-3 and 7-10 in ¶ 0067.
Regarding claim 19, note the control unit is mounted to the wheelchair.  See Figure 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 14-19, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Melgarejo et al (9987179) in view of Koerlin (20040094936).
The primary reference shows all claimed features of the instant invention with the exception of:
 a drive assembly operable to drive the support assembly to selectively adjust a position of the at least a port of the seat relative to the base; a power source for powering the drive assembly; and a control unit operable to cause the power source to power the drive assembly to vary the position of the seat relative to the base over time in programmatic fashion (claim 1); 
wherein the control unit is computerized and is programmed to receive user inputs for asynchronous control of a position of the seat relative to the base (claim 14);
wherein the control unit is pre-configured with a plurality of seat-tilting programs, and is configured to provide an interface allowing a user to select at least one of the plurality of seat-tilting programs (claim 15);
wherein the control unit is pre-configured with a plurality of seat-tilting programs configurable according to user input, and is configured to provide an interface allowing a user to provide user input to configured at least one of the plurality of seat-tilting programs (claim 16);
wherein the control unit is configured to provide an interface allowing a user to provide user input for parameters of a seat-tilting routine (claim 17);
wherein the control unit is configured to provide an interface allowing a user to provide user input as at least one of a seat angle and a duration of time at the seat angle (claim 18);
wherein the control unit is mounted to the wheelchair (claim 19).
In the primary reference, note a wheelchair comprising: a base (120); a plurality of wheels (171a, 171b, 173a, 173b) mounted on the base and adapted to support the base relative to a support surface; a seat (see line 33 in column 9) for receiving a wheelchair occupant; a support assembly (140) supporting the seat on the base assembly and allowing for movement of at least a portion of the seat, relative to the base, between an upright seat position, a fully-tilted seat position and a plurality of intermediate seat positions between the upright seat position and the fully-tilted seat position.
Regarding claim 2, note the wheelchair is a tilt-in-space style wheelchair.  Note tilting of the seat portion and the backrest portion as a unit.
Regarding claim 3, note the seat comprises a seat portion (see line 33 in column 9) and a backrest portion (see line 33 in column 9).
Regarding claim 4, note the back portion is fixed in position relative to the seat portion.  See Figure 6.
Regarding claim 5, note the wheelchair is a tilt-in-space style wheelchair.  Note tilting of the seat portion and the backrest portion as a unit.
Regarding claim 6, note the support assembly comprises a pair of arcuate sled members (150a, 150b) supported on a corresponding pair arcuate rail members (130a, 130b) supported on the base.
The secondary reference teaches providing a wheelchair with each of the above described features not shown by the primary reference.  Note description of the secondary reference in the rejection above.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding a drive assembly operable to drive the support assembly to selectively adjust a position of the at least a port of the seat relative to the base; a power source for powering the drive assembly; and a control unit operable to cause the power source to power the drive assembly to vary the position of the seat relative to the base over time in programmatic fashion (claim 1); wherein the control unit is computerized and is programmed to receive user inputs for asynchronous control of a position of the seat relative to the base (claim 14); wherein the control unit is pre-configured with a plurality of seat-tilting programs, and is configured to provide an interface allowing a user to select at least one of the plurality of seat-tilting programs (claim 15); wherein the control unit is pre-configured with a plurality of seat-tilting programs configurable according to user input, and is configured to provide an interface allowing a user to provide user input to configured at least one of the plurality of seat-tilting programs (claim 16); wherein the control unit is configured to provide an interface allowing a user to provide user input for parameters of a seat-tilting routine (claim 17); wherein the control unit is configured to provide an interface allowing a user to provide user input as at least one of a seat angle and a duration of time at the seat angle (claim 18); wherein the control unit is mounted to the wheelchair (claim 19).  These modifications provide automated and programmable adjustment of the wheelchair to fit the needs of the user.

Claims 7 and 10, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Koerlin (20040094936) in view of Coleman (6154690).
The primary reference shows all claimed features of the instant invention with the exception of the power source comprises a battery mounted on the wheelchair (claim 7); wherein the drive assembly comprises a battery-powered linear actuator (claim 10).  
In the primary reference, note the linear actuator joined at its ends to the base and the support assembly.  See Figure 1.
The secondary reference teaches configuring a wheelchair with a power source comprising a battery mounted on the wheelchair.  The wheelchair includes a drive assembly comprising a battery-powered linear actuator joined at its ends to the base and the support assembly.  See lines 67 in column 6, and lines 1-2 in column 7.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by configuring the power source as comprising a battery mounted on the wheelchair (claim 7); and configuring the linear actuator (drive assembly) as a battery-powered linear actuator.  These modifications provide conventionally used power and drive source types which can be readily replaced or recharged as needed.

Claim 20, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over Koerlin (20040094936) in view of Coleman (6154690).
The primary reference shows all claimed features of the instant invention with the exception of the control unit comprising a remote control unit that is not mounted to the wheelchair, but that is in data communication with a portion of the control unit mounted to the wheelchair.  
The secondary reference teaches configuring a wheelchair with a control unit comprising a remote control unit (22) that is not mounted to the wheelchair, but that is in data communication with a portion of the control unit mounted to the wheelchair.  Note the remote control unit is hand held (see lines 54-57 in column 6, and lines 58-59 in column 7), and is selectively removably attachable to the wheelchair when not in use.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by configuring the control unit as comprising a remote control unit that is not mounted to the wheelchair, but that is in data communication with a portion of the control unit mounted to the wheelchair.  This modification enhances ease of user input for selectively controlling the wheelchair. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					      /MILTON NELSON JR/October 21, 2022                                 Primary Examiner, Art Unit 3636